ON STATE’S MOTION FOR REHEARING.
MORROW, Presiding Judge.
Considering the peculiar character and wording of the document upon which the prosecution is founded, we are constrained to adhere to our opinion on the original hearing that the conviction could not be sustained upon the evidence that was before the court. The document itself is peculiar. The indictment was drawn upon the theory that the presentation of the draft to J. N. Boone for acceptance or payment was contemplated, and the indictment, specifically charged that the draft was presented to J. N. Boone for payment.
The motion is overruled.

Overruled.